DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 6 has been amended as follows:
6.	The positioning method of Claim 1, further comprising:
	estimating a position of the second antenna based on [[the]] a subsequent fixed solution for the first antenna.

Claim 7 has been amended as follows:
7.  	A positioning terminal comprising:
	a processor configured to: 
determine ;
	
calculate 
	calculate 
estimate 
estimate 
Authorization for this examiner's amendment was given in a telephone interview with Sok Ki Hong on September 2, 2021.

Allowable Subject Matter
Claim(s) 1-7 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 

quoted from claim 1, in combination with the claim as a whole:
	"estimating a position of the first antenna based on the fixed solution for the second antenna; and estimating a fixed solution for the first antenna by increasing the accuracy of the float solution for the first antenna in a search range including the estimated position of the first antenna".
quoted from claim 7, in combination with the claim as a whole:
	"a processor configured to ... estimate a position of the first antenna based on the fixed solution for the second antenna; and estimates a fixed solution for the first antenna by increasing the accuracy of the float solution for the first antenna in a search range including the estimated position of the first antenna".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

                
                                                                               


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648